 
 
IA 
One Hundred Twelfth Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Wednesday, the fifth day of January, two thousand and eleven 
H. J. RES. 48 
 
JOINT RESOLUTION 
Making further continuing appropriations for fiscal year 2011, and for other purposes. 
 
 
That the Continuing Appropriations Act, 2011 (Public Law 111–242) is further amended— 
(1)by striking the date specified in section 106(3) and inserting April 8, 2011; and  
(2)by adding after section 226, as added by the Further Continuing Appropriations Amendments, 2011 (Public Law 112–4), the following new sections: 
 
227.Notwithstanding section 101, amounts are provided for Agricultural Programs—Agricultural Research Service—Salaries and Expenses at a rate for operations of $1,135,501,000.  
228.Notwithstanding section 101, amounts are provided for Agricultural Programs—Agricultural Research Service—Buildings and Facilities at a rate for operations of $0.  
229.Notwithstanding section 101, amounts are provided for Agricultural Programs—National Institute of Food and Agriculture—Research and Education Activities at a rate for operations of $665,345,000: Provided, That the amounts included under such heading in Public Law 111–80 shall be applied to funds appropriated by this Act by substituting $0 for $89,029,000 and $11,253,000 for $45,122,000.  
230.Notwithstanding section 101, amounts are provided for Agricultural Programs—National Institute of Food and Agriculture—Extension Activities at a rate for operations of $483,092,000: Provided, That the amounts included under such heading in Public Law 111–80 shall be applied to funds appropriated by this Act by substituting $8,565,000 for $20,396,000.  
231.Notwithstanding section 101, amounts are provided for Agricultural Programs—Animal and Plant Health Inspection Service—Salaries and Expenses at a rate for operations of $880,543,000.  
232.Notwithstanding section 101, amounts are provided for Conservation Programs—Natural Resources Conservation Service—Conservation Operations at a rate for operations of $850,247,000.  
233.Notwithstanding section 101, amounts are provided for Conservation Programs—Natural Resources Conservation Service—Watershed and Flood Prevention Operations at a rate for operations of $0: Provided, That the amounts included under such heading in Public Law 111–80 shall be applied to funds appropriated by this Act by substituting $0 for $12,000,000.  
234.Notwithstanding section 101, amounts are provided for Rural Development Programs—Rural Housing Service—Rural Housing Insurance Fund Program Account for the cost of direct and guaranteed loans, including the cost of modifying loans, at a rate for operations of $70,200,000: Provided, That the amounts included under such heading in Public Law 111–80 shall be applied to funds appropriated by this Act by substituting $70,200,000 for $40,710,000 in the case of direct loans and $0 for $172,800,000 in the case of unsubsidized guaranteed loans.  
235.Notwithstanding section 101, amounts are provided for Rural Development Programs—Rural Business-Cooperative Service—Rural Cooperative Development Grants at a rate for operations of $31,754,000: Provided, That the amounts included under such heading in Public Law 111–80 shall be applied to funds appropriated by this Act by substituting $0 for $300,000 and $0 for $2,800,000.  
236.Sections 718, 723, 727, 728, and 738 of Public Law 111–80 shall be applied to funds appropriated by this Act by substituting $0 for each of the dollar amounts specified in those sections.  
237.Notwithstanding section 101, amounts are provided for Department of Commerce—International Trade Administration—Operations and Administration at a rate for operations of $450,989,000: Provided, That the sixth proviso under such heading in division B of Public Law 111–117 shall not apply to funds appropriated by this Act.  
238.Notwithstanding section 101, amounts are provided for Department of Commerce—Minority Business Development Agency—Minority Business Development at a rate for operations of $30,400,000: Provided, That the first proviso under such heading in division B of Public Law 111–117 shall not apply to funds appropriated by this Act.  
239.Notwithstanding section 101, amounts are provided for Department of Commerce—National Institute of Standards and Technology—Scientific and Technical Research and Services at a rate for operations of $504,500,000: Provided, That the second proviso under such heading in division B of Public Law 111–117 shall not apply to funds appropriated by this Act.  
240.Notwithstanding section 101, amounts are provided for Department of Commerce—National Institute of Standards and Technology—Construction of Research Facilities at a rate for operations of $100,000,000: Provided, That the first proviso under such heading in division B of Public Law 111–117 shall not apply to funds appropriated by this Act.  
241.Notwithstanding section 101, amounts are provided for Department of Commerce—National Oceanic and Atmospheric Administration—Operations, Research, and Facilities at a rate for operations of $3,205,883,000: Provided, That the sixth proviso under such heading in division B of Public Law 111–117 shall not apply to funds appropriated by this Act.  
242.Notwithstanding section 101, amounts are provided for Department of Commerce—National Oceanic and Atmospheric Administration—Procurement, Acquisition and Construction at a rate for operations of $1,340,353,000: Provided, That the sixth proviso under such heading in division B of Public Law 111–117 shall not apply to funds appropriated by this Act.  
243.Notwithstanding section 101, amounts are provided for Department of Justice—Office of Justice Programs—State and Local Law Enforcement Assistance at a rate for operations of $1,349,500,000: Provided, That the amount included in paragraph (4) under such heading in division B of Public Law 111–117 shall be applied to funds appropriated by this Act by substituting $0 for $185,268,000.  
244.Notwithstanding section 101, amounts are provided for Department of Justice—Office of Justice Programs—Juvenile Justice Programs at a rate for operations of $332,500,000: Provided, That the amount included in paragraph (2) under such heading in division B of Public Law 111–117 shall be applied to funds appropriated by this Act by substituting $0 for $91,095,000.  
245.Notwithstanding section 101, amounts are provided for Department of Justice—Community Oriented Policing Services at a rate for operations of $597,500,000: Provided, That the amounts included under such heading in division B of Public Law 111–117 shall be applied to funds appropriated by this Act as follows: in paragraph (2), by substituting $15,000,000 for $40,385,000 and by substituting $0 for $25,385,000; and in paragraph (3), by substituting $1,500,000 for $170,223,000 and by substituting $0 for $168,723,000.  
246.Notwithstanding section 101, amounts are provided for National Aeronautics and Space Administration—Cross Agency Support at a rate for operations of $3,131,000,000: Provided, That the third proviso under such heading in division B of Public Law 111–117 shall not apply to funds appropriated by this Act.  
247.Of the funds made available for Department of Commerce—Bureau of the Census—Periodic Censuses and Programs in division B of Public Law 111–117, $1,740,000,000 is rescinded.  
248.Notwithstanding section 101, amounts are provided for Department of Commerce—National Telecommunications and Information Administration—Public Telecommunications Facilities, Planning and Construction at a rate for operations of $0.  
249.Of the unobligated balances available for Emergency Steel, Oil, and Gas Guaranteed Loan Program Account, $48,000,000 is rescinded.  
250.Notwithstanding section 101, amounts are provided for Department of the Treasury—Community Development Financial Institutions Fund Program Account at a rate for operations of $243,600,000, and the funding designation of $3,150,000 for an additional pilot project grant under such heading in division C of Public Law 111–117 shall not apply to funds appropriated by this Act.  
251.Notwithstanding section 101, amounts are provided for Executive Office of the President and Funds Appropriated to the President—Office of National Drug Control Policy—Other Federal Drug Control Programs at a rate for operations of $152,150,000, and the matter under such heading in division C of Public Law 111–117 relating to the National Drug Court Institute and the National Alliance for Model State Drug Laws shall not apply to funds appropriated by this Act.  
252.Notwithstanding section 101, amounts are provided for District of Columbia—Federal Funds—Federal Payment to the Office of the Chief Financial Officer for the District of Columbia at a rate for operations of $0.  
253.Notwithstanding section 101, the aggregate amount of new obligational authority provided under the heading General Services Administration—Real Property Activities—Federal Buildings Fund—Limitations on Availability of Revenue for Federal buildings and courthouses and other purposes of the Fund shall be available at a rate for operations of $7,519,772,000, of which: (1) $0 is for Construction and Acquisition; and (2) $284,000,000 is for Repairs and Alterations for Special Emphasis Programs and Basic Repairs and Alterations.  
254.Notwithstanding section 101, amounts are provided for General Services Administration—General Activities—Operating Expenses at a rate for operations of $71,881,000, and the matter relating to the amount of $1,000,000 under such heading in division C of Public Law 111–117 shall not apply to funds appropriated by this Act.  
255.Notwithstanding section 101, amounts are provided for National Archives and Records Administration—Repairs and Restoration at a rate for operations of $11,848,000.  
256.Notwithstanding section 101, amounts are provided for section 523 of division C of Public Law 111–117 at a rate for operations of $0.  
257.Of the unobligated balances available for Department of Homeland Security—U.S. Customs and Border Protection—Construction and Facilities Management for construction projects, $106,556,000 is rescinded: Provided, That the amounts rescinded under this section shall be limited to amounts available for Border Patrol projects and facilities: Provided further, That no amounts in this section may be rescinded from amounts that were designated by Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985.  
258.Notwithstanding section 101, amounts are provided for Department of the Interior—Bureau of Land Management—Management of Lands and Resources at a rate for operations of $957,971,000: Provided, That the amounts included under such heading in division A of Public Law 111–88 shall be applied to funds appropriated by this Act by substituting “$957,951,000” for “$959,571,000” the second place it appears.  
259.Notwithstanding section 101, amounts are provided for Department of the Interior—Bureau of Land Management—Construction at a rate for operations of $6,626,000.  
260.Notwithstanding section 101, amounts are provided for Department of the Interior—Bureau of Land Management—Land Acquisition at a rate for operations of $26,650,000: Provided, That the proviso under such heading in division A of Public Law 111–88 shall not apply to funds appropriated by this Act.  
261.Notwithstanding section 101, amounts are provided for Department of the Interior—United States Fish and Wildlife Service—Resource Management at a rate for operations of $1,257,356,000.  
262.Notwithstanding section 101, amounts are provided for Department of the Interior—United States Fish and Wildlife Service—Construction at a rate for operations of $27,139,000.  
263.Notwithstanding section 101, amounts are provided for Department of the Interior—United States Fish and Wildlife Service—Land Acquisition at a rate for operations of $63,890,000.  
264.Notwithstanding section 101, amounts are provided for Department of the Interior—National Park Service—National Recreation and Preservation at a rate for operations of $57,986,000, of which $0 shall be for projects authorized by section 7302 of Public Law 111–11.  
265.Notwithstanding section 101, amounts are provided for Department of the Interior—National Park Service—Historic Preservation Fund at a rate for operations of $54,500,000: Provided, That the amounts included under such heading in division A of Public Law 111–88 shall be applied to funds appropriated by this Act by substituting $0 for $25,000,000: Provided further, That the proviso under such heading in division A of Public Law 111–88 shall not apply to funds appropriated by this Act.  
266.Notwithstanding section 101, amounts are provided for Department of the Interior—National Park Service—Construction at a rate for operations of $185,066,000: Provided, That the last proviso under such heading in division A of Public Law 111–88 shall not apply to funds appropriated by this Act: Provided further, That of the unobligated balances available under such heading in division A of Public Law 111–88 and prior appropriation Acts, $25,000,000 is rescinded, including $1,000,000 from amounts made available for the (now completed) project at Cape Hatteras National Seashore, North Carolina, and $1,000,000 from amounts made available for the (now completed) project at Blue Ridge Parkway, North Carolina.  
267.Notwithstanding section 101, amounts are provided for Department of the Interior—National Park Service—Land Acquisition and State Assistance at a rate for operations of $108,846,000.  
268.Notwithstanding section 101, amounts are provided for Department of the Interior—United States Geological Survey—Surveys, Investigations, and Research at a rate for operations of $1,094,344,000.  
269.Notwithstanding section 101, amounts are provided for Department of the Interior—Bureau of Indian Affairs—Operation of Indian Programs at a rate for operations of $2,334,515,000.  
270.Notwithstanding section 101, amounts are provided for Department of the Interior—Departmental Offices—Insular Affairs—Assistance to Territories at a rate for operations of $84,295,000.  
271.Notwithstanding section 101, amounts are provided for Environmental Protection Agency—Science and Technology at a rate for operations of $840,349,000, of which $0 shall be for the purposes specified in Research/National Priorities under the heading Science and Technology in the joint explanatory statement of the managers accompanying Public Law 111–88.  
272.Notwithstanding section 101, amounts are provided for Environmental Protection Agency—Environmental Programs and Management at a rate for operations of $2,963,263,000: Provided, That of the amounts provided by this Act for such account, amounts are provided for the Geographic Programs specified in the joint explanatory statement of the managers accompanying Public Law 111–88 at a rate for operations of $599,875,000: Provided further, That of the amounts provided by this Act for such account, $0 shall be for cap and trade technical assistance and $0 shall be for the program specified in Environmental Protection/National Priorities under the heading Environmental Programs and Management in the joint explanatory statement of the managers accompanying Public Law 111–88.  
273.Notwithstanding section 101, amounts are provided for Environmental Protection Agency—Buildings and Facilities at a rate for operations of $36,501,000: Provided, That the amounts included under such heading in division A of Public Law 111–88 shall be applied to funds appropriated by this Act by substituting $0 for $500,000.  
274.Notwithstanding section 101, amounts are provided for Environmental Protection Agency—State and Tribal Assistance Grants at a rate for operations of $4,777,946,000: Provided, That the amounts included under such heading in division A of Public Law 111–88 shall be applied to funds appropriated by this Act as follows: by substituting $14,500,000 for $17,000,000; by substituting $10,000,000 for $13,000,000; by substituting $0 for $156,777,000; by substituting $0 for $20,000,000; and by substituting $1,106,446,000 for $1,116,446,000.  
275.The matter pertaining to competitive grants to communities to develop plans and demonstrate and implement projects which reduce greenhouse gas emissions under the heading Environmental Protection Agency—State and Tribal Assistance Grants in division A of Public Law 111–88 shall not apply to funds appropriated by this Act.  
276.Notwithstanding section 101, amounts are provided for Department of Agriculture—Forest Service—Forest and Rangeland Research at a rate for operations of $311,612,000.  
277.Notwithstanding section 101, amounts are provided for Department of Agriculture—Forest Service—State and Private Forestry at a rate for operations of $301,611,000.  
278.Notwithstanding section 101, amounts are provided for Department of Agriculture—Forest Service—National Forest System at a rate for operations of $1,550,089,000.  
279.Notwithstanding section 101, amounts are provided for Department of Agriculture—Forest Service—Capital Improvement and Maintenance at a rate for operations of $548,962,000.  
280.Notwithstanding section 101, amounts are provided for Department of Agriculture—Forest Service—Land Acquisition at a rate for operations of $33,184,000.  
281.Notwithstanding section 101, amounts are provided for Department of Agriculture—Forest Service—Wildland Fire Management at a rate for operations of $2,097,387,000: Provided, That of the unobligated balances available under such heading in division A of Public Law 111–88 and prior appropriation Acts, $200,000,000 is rescinded.  
282.Notwithstanding section 101, amounts are provided for section 415 of division A of Public Law 111–88 at a rate for operations of $0.  
283.Notwithstanding section 101 and section 200, amounts are provided for Department of Labor—Employment and Training Administration—Training and Employment Services at a rate for operations of $3,654,641,000: Provided, That the amounts included in paragraph (3)(E) under such heading in division D of Public Law 111–117 shall be applied to funds appropriated by this Act by substituting $0 for $125,000,000 and by substituting $0 for $65,000,000.  
284.Notwithstanding section 101, amounts are provided for Department of Labor—Employment and Training Administration—Community Service Employment for Older Americans at a rate for operations of $600,425,000: Provided, That for purposes of funds appropriated by this Act, the amounts included under such heading in division D of Public Law 111–117 shall be applied by substituting $0 for $225,000,000 in the first place it appears, and the first and second provisos under such heading in such division shall not apply.  
285.Notwithstanding sections 101 and 203, amounts are provided for Department of Health and Human Services—Health Resources and Services Administration—Health Resources and Services at a rate for operations of $7,001,520,000: Provided, That the eighteenth, nineteenth, twenty-second, and twenty-fifth provisos under such heading in division D of Public Law 111–117 shall not apply to funds appropriated by this Act.  
286.Notwithstanding section 101, in addition to amounts otherwise made available by section 130, amounts are provided for Department of Health and Human Services—Office of the Secretary—Public Health and Social Services Emergency Fund at a rate for operations of $731,109,000, of which $65,578,000 shall be for expenses necessary to prepare for and respond to an influenza pandemic (none of which shall be available past September 30, 2011) and $35,000,000 shall be for expenses necessary for fit-out and other costs related to a competitive lease procurement to renovate or replace the existing headquarters building for Public Health Service agencies and other components of the Department of Health and Human Services.  
287.Notwithstanding section 101, amounts are provided for Corporation for Public Broadcasting at a rate for operations of $36,000,000: Provided, That the amounts included under such heading in division D of Public Law 111–117 shall be applied to funds appropriated by this Act by substituting $0 for $25,000,000 each place it appears.  
288.Of the funds appropriated for Social Security Administration—Limitation on Administrative Expenses for fiscal years 2010 and prior years (other than funds appropriated in Public Law 111–5) for investment in information technology and telecommunications hardware and software infrastructure, $200,000,000 is rescinded.  
289.Notwithstanding section 101, amounts are provided for House of Representatives—Salaries and Expenses at a rate for operations of $1,367,525,000.  
290.Notwithstanding section 101, amounts are provided for House of Representatives—Salaries, Officers and Employees at a rate for operations of $196,801,000, of which $129,282,000 shall be for the operations of the Office of the Chief Administrative Officer.  
291.Notwithstanding section 101 and section 221, amounts are provided for Library of Congress—Salaries and Expenses at a rate for operations of $445,201,000, of which $0 shall be for the operations described in the fifth and seventh provisos under such heading in Public Law 111–68.  
292.Notwithstanding section 101, amounts are provided for Bilateral Economic Assistance—Funds Appropriated to the President—International Fund for Ireland at a rate for operations of $0.  
293.Notwithstanding section 101, amounts are provided for Department of Housing and Urban Development—Community Planning and Development—Brownfields Redevelopment at a rate for operations of $0.  
294.Notwithstanding section 101, amounts are provided for Department of Transportation—Federal Railroad Administration—Railroad Safety Technology Program at a rate for operations of $0. .  
This joint resolution may be cited as the Additional Continuing Appropriations Amendments, 2011.  
 
Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
